Citation Nr: 0803968	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  00-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
shoulders.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension (HTN).  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
frostbite to the feet.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle sprain.  

6.  Entitlement to service connection for glaucoma.  

7.  Entitlement to service connection for right knee 
arthritis.  

8.  Entitlement to service connection for coronary artery 
disease (CAD) with history of severe aortic insufficiency and 
aortic valve replacement (claimed as heart disorder).  

9.  Entitlement to service connection for a psychiatric 
disorder (claimed as a chronic condition causing nerves).  

10.  Entitlement to service connection for benign prostatic 
hypertrophy (claimed as a prostate condition).  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1964 
and on active duty for training (ACDUTA) from September 1966 
to October 1966.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Following the May 2006 decision of the United States Court of 
Appeal for Veterans Claims (Court) to vacate the Board's 
February 2004 decision, (which had determined that new and 
material evidence had not been received to reopen the claim 
of service connection for arthritis of the shoulders and for 
a left knee disability), the claims were remanded by the 
Board in a February 2007 rating decision for development to 
include proper VCAA notification pursuant to Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This development has been 
completed, and those claims are once again before the Board.  
While these two claims were in remand status, the additional 
claims as listed on the title page of this decision were 
developed for additional appellate consideration, and they 
are addressed in the decision below.  

As to the issue of whether new and material evidence has been 
received to reopen the claim for service connection for a 
right ankle disorder, it is noted that the veteran's initial 
claim for service connection was denied by the RO in May 
1965, and the veteran was notified that month.  The Board 
does not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must find that new and material evidence has been presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed the claim 
on a de novo basis, the issue is as stated on the title page.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for HTN and whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for residuals of frostbite to the feet are the 
subject of the REMAND at the end of this decision.  They are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

FINDINGS OF FACT

1.  By a June 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
arthritis of various joints, to include the left knee.  The 
denial was based on the finding that arthritis of the left 
knee was not shown in service and was not shown to be 
otherwise causally related to any incident of service.  The 
veteran was notified of his appellate rights but did not 
appeal.  

2.  The evidence received since the June 1995 decision 
denying the veteran's claim of service connection for a left 
knee disorder, to include arthritis, either does not bear 
directly and substantially upon the specific matter under 
consideration, is cumulative or redundant, or it is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  In a June 1998 Board decision, it was determined that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for arthritis 
of the shoulders.  The RO had previously denied the claim in 
that arthritis of the shoulders was not shown in service and 
was not shown to be otherwise causally related to any 
incident of service.  The Board determined that no competent 
medical evidence establishing a relationship between any 
current shoulder arthritis and the veteran's active military 
service had been received since the RO had previously denied 
the claim.  The decision is final.  

4.  Evidence submitted since the June 1998 Board decision 
which determined that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for arthritis of the shoulders either does not 
bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  By a May 1965 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a twisted right ankle.  The denial was based on 
the finding that while the veteran was seen on two occasions 
for a twisted right ankle during service, no chronic ankle 
disorder was seen upon final separation examination or 
thereafter.  The veteran was notified of his appellate rights 
but did not appeal.  

6.  The evidence received since the May 1965 decision denying 
the veteran's claim of service connection for residuals of a 
twisted right ankle was not previously submitted, but it is 
not related to an unestablished fact necessary to 
substantiate the claim, and it does not raise a reasonable 
possibility of substantiating the claim.  

7.  Glaucoma was not demonstrated during service or until 
many years later; competent medical evidence showing a 
relationship between this condition and active service is not 
indicated.  

8.  Right knee arthritis was not demonstrated during service 
or until many years later; competent medical evidence showing 
a relationship between this condition and active service is 
not indicated.  

9.  A cardiovascular disorder to include CAD with aortic 
valve replacement, was not demonstrated during service or 
until many years later; competent medical evidence showing a 
relationship between this condition and active service is not 
indicated.  

10.  A psychiatric disorder, claimed as a chronic condition 
causing nerves, was not demonstrated during service or until 
many years later; competent medical evidence showing a 
relationship between this condition and active service is not 
indicated.  

11.  Benign prostatic hypertrophy was not demonstrated during 
service or until many years later; competent medical evidence 
showing a relationship between this condition and active 
service is not indicated.  




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a left knee disorder 
has not been received.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2007).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for arthritis of the 
shoulders has not been received.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.110, 20.1105 (2007).  

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a right ankle disorder 
has not been received.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2007).  

4.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  

5.  Right knee arthritis was not incurred in or aggravated by 
active service and such may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

6.  CAD with aortic insufficiency was not incurred in or 
aggravated by active service and such may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

7.  A psychiatric disorder (nerves) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

8.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in February 2004, November 2004, January 
2006, and March 2007.  By means of these documents, the 
veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters in 2004, 2006, and 2007 
which included discussion of the VCAA laws and regulations.  
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters in February and November 2004, January 2006, and 
March 2007, his claims were readjudicated based upon all the 
evidence of record as evidenced by numerous SSOCs of record.  
There is no indication that the disposition of his claims 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C.A. § 7261(b)(2).  Also see Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to those issues addressed in this decision regarding 
whether new and material evidence has been received that is 
sufficient to reopen a previously denied claim, the Board 
notes that in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran has 
been notified of the evidence and information necessary to 
reopen the claim and to establish entitlement to the 
underlying claim for benefit sought in the November 2004 
(right ankle) and March 2007 (arthritis of the shoulders and 
left knee) letters mentioned above.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(A)(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c),(d) (2007).  The RO obtained the veteran's service 
treatment records and VA and private treatment records.  
There is no indication of any relevant records that the RO 
failed to obtain.  The veteran's various communications 
indicate that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  The evidence of record is replete with 
private and VA treatment records, and it is determined that 
these records are sufficient to make accurate determinations 
as to the issues addressed below without obtaining additional 
VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.  

The RO initially denied service connection for arthritis, to 
include the left knee, in  May 1965, and the veteran received 
notice of such that same month.  He did not file a notice of 
disagreement.  At that time it was noted that he complained 
of knee pain, particularly in cold weather.  Examination was 
negative and included full range of motion of the knee with 
no deformity, swelling, tenderness or other abnormality.  X-
ray was within normal limits.  

In June 1975, January 1993, and August 1993, the RO 
determined that no new and material evidence had been 
received to reopen the previous denial of the claim for 
service connection for a left knee injury or arthritis.  

The most recent final denial of the claim was in June 1995.  
Evidence considered at that time included the veteran's 
service treatment records, which included a March 1964 report 
noting left knee pain, with a negative physical exam.  An 
accompanying X-ray report for the left knee and ankle noted a 
provisional diagnosis of chronic pain in the knee and heel.  
The radiographic report showed no significant abnormality.  A 
May 1964 separation examination report showed that his 
musculoskeletal system and lower extremities were clinically 
evaluated as normal.  Also noted was a June 1964 statement 
indicating that there had been no change in his condition 
since the May 1964 exam.  In an accompanying "report of 
medical history," the veteran denied having had "arthritis 
or rheumatism," "lameness," or a "trick" or "locked" 
knee.  He indicated that he had had "bone, joint or other 
deformity."  An October 1966 VA separation examination 
report (from ACDUTRA) showed that the veteran's 
musculoskeletal system and lower extremities were clinically 
evaluated as normal.  An accompanying "report of medical 
history" showed that the veteran reported having had 
"arthritis or rheumatism," and that he denied having a 
"trick, or locked knee," or "bone, joint or other 
deformity."  The other evidence consisted of the veteran's 
oral and written testimony, and VA and non-VA medical 
reports, dated between April 1965 and February 1995.  In his 
testimony, the veteran argued that he had left knee arthritis 
secondary to a fall during training, as well as exposure to 
cold weather while in Florida on ACDUTRA in 1966.  

The post service medical evidence included a VA examination 
report from April 1965 which showed that the veteran 
complained of left knee pain.  On exam, arthritis was not 
found.  An X-ray was normal.  The diagnosis was arthralgia, 
cause unknown.  The remainder of the medical records was 
silent as to a left knee disability.  At the time of the RO's 
June 1995 denial of the claim, there was no X-ray evidence of 
left knee arthritis (during service or thereafter), no 
competent evidence showing that the veteran currently had a 
left knee disability, and no competent evidence showing that 
a left knee disability was related to the veteran's active 
duty service or ACDUTRA.  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In June 1999 the veteran attempted to reopen his claim for 
service connection for his left knee disability.  The matter 
under consideration in this case is whether a left knee 
disorder, to include arthritis, was incurred in or aggravated 
during the veteran's active military service or within the 
presumptive period thereafter in the case of arthritis.  In 
order for the claim to be reopened, evidence must be 
presented, or secured, since the 1995 determination which is 
relevant to, and probative of, the matter under 
consideration.  

Evidence received since the RO's June 1995 decision includes 
oral and written testimony from the veteran, as well as VA 
and non-VA medical records, dated between 1991 and 2007.

Pertinent records include a private report from June 1996 at 
which time the veteran complained of "arthritis real bad all 
over."  He was seen at a chiropractic clinic in April 1998 
for knee pain.  VA outpatient treatment reports, dated 
between 1998 and 2001, show that in July 1999, the veteran 
complained of bilateral knee pain that he thought was 
"probably arthritis," and that he denied any trauma (an 
October 1998 report signed by Theresa Chen, LPN, shows 
treatment for right knee pain).  Reports dated in October 
2000 note complaints of arthritis and pain in the knees.

Additional private treatment records from 2001 through 2007 
are also of record.  In 2001, there were several notations of 
(otherwise unspecified) arthritis, and "history of 
arthritis."  In later years, the veteran was primarily 
treated for other conditions, although arthralgia of various 
of joints was noted in September 2005.  

The Board initially notes that a number of service treatment 
records and post service treatment records have been 
submitted since June 1995 that were already of record at the 
time of the RO's June 1995 decision.  This evidence is 
therefore cumulative, and is not new.  As for the remainder 
of the aforementioned medical evidence, this evidence is not 
cumulative, and is "new" within the meaning of 38 C.F.R. § 
3.156.  However, the Board finds that this evidence is not 
material.  Assuming arguendo that the private report 
mentioned above showing treatment for knee pain in April 1998 
is sufficient to show that the veteran had a left knee 
disorder at that time, (cf. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999)) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001)), the first competent evidence of 
a left knee disability comes approximately 34 years after 
separation from service.  There is no competent evidence of a 
nexus between a left knee disability and the veteran's active 
duty service, or his ACDUTRA.  See 38 U.S.C.A. §§ 101 (22), 
(23) and 1131.  Finally, there is no competent evidence to 
show that left knee arthritis became manifest to a 
compensable degree within one year of separation from active 
duty service.  See 38 C.F.R. § 3.307, 3.309.  The Board 
therefore finds that the submitted evidence does not bear 
directly and substantially upon the issue at hand, that this 
evidence is not probative of the issue at hand, and is not 
material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The claim is therefore not reopened.

Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the shoulders

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1100 (2007).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007).  Specifically, under 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

As already noted, the regulations were also recently amended 
to define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed in 1999.  

The most recent and final denial of this claim was the 
Board's decision dated in June 1998.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the Board's June 1998 decision.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence of record at the time of the Board's June 1998 
decision included the veteran's service treatment records.  
These records showed that in October 1963, the veteran was 
treated for right shoulder pain.  There was no diagnosis.  A 
May 1964 separation examination report showed that his 
musculoskeletal system and upper extremities were clinically 
evaluated as normal.  See also June 1964 statement 
(indicating that there had been no change in his condition 
since the May 1964 examination).  In an accompanying "report 
of medical history," the veteran denied having had "arthritis 
or rheumatism," or a "painful or 'trick' shoulder or elbow," 
and indicated that he had had "bone, joint or other 
deformity."  An October 1966 VA separation examination report 
(from ACDUTRA), showed that the veteran's musculoskeletal 
system and upper extremities were clinically evaluated as 
normal.  An accompanying "report of medical history" showed 
that the veteran reported having "arthritis or rheumatism," 
and that he denied having a "painful or 'trick' shoulder or 
elbow," or "bone, joint or other deformity."  The history 
notes "arthritis both shoulders - treated by disp[ensary]."

The other evidence consisted of the veteran's oral and 
written testimony, and VA and non-VA medical reports, dated 
between April 1965 and 1997.  In his testimony, the veteran 
argued that he had arthritis of the shoulders secondary to 
exposure to cold weather while in Florida on ACDUTRA in 1966.

The post-service medical evidence considered included a VA 
examination report, dated in April 1965, which showed that 
the veteran complained of arthritis in his shoulders.  On 
examination, arthritis was not found.  An X-ray of the 
shoulders was normal.  The diagnosis was arthralgia, cause 
unknown.

Private reports from 1993 include a September report that 
noted a history of (otherwise unspecified) arthritis.  
Additional private reports considered, dated between 1993 and 
1997, showed that in February 1995, the veteran complained of 
shoulder arthritis.  In June 1996, he complained of 
"arthritis real bad all over."  An X- ray report, dated in 
June 1996, showed bilateral AC (acromioclavicular) joint 
arthritis.

At the time of the Board's June 1998 denial of the claim, 
there was no competent evidence showing that the veteran's 
bilateral shoulder arthritis was related to the veteran's 
active duty service or ACDUTRA.

Evidence received since the Board's June 1998 decision 
includes written testimony from the veteran, as well as VA 
and non-VA medical records, dated between 1998 and 2007.

Private reports dated between 2000 and 2001 include several 
reports noting (otherwise unspecified) arthritis or history 
of arthritis.  VA outpatient treatment reports, dated between 
1998 and 2001, show that the veteran occasionally complained 
of shoulder arthritis/pain.  Private reports in the years 
2002 through 2007 essentially reflect treatment for other 
conditions, although arthralgia of multiple joints, to 
include the shoulders, was noted in September 2005.   

The Board initially notes that duplicates of a number of 
service treatment and post service records have been 
submitted since the Board's 1998 decision.  This evidence is 
not new and/or material as it is cumulative and redundant.  
As for the remainder of the aforementioned medical evidence, 
this evidence is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  None of the evidence received 
since the Board's June 1998 decision contains competent 
evidence of a nexus between arthritis of either shoulder and 
the veteran's active duty service, or his ACDUTRA.  See 38 
U.S.C.A. §§ 101 (22), (23) and 1131.  Furthermore, there is 
no competent evidence to show that arthritis of either 
shoulder became manifest to a compensable degree within one 
year of separation from active duty service.  See 38 C.F.R. § 
3.307, 3.309.  The Board therefore finds that the submitted 
evidence does not bear directly and substantially upon the 
issue at hand, that this evidence is not probative of the 
issue at hand, and is not material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
not reopened.

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a right ankle 
sprain.  

The RO initially denied service connection for residuals of a 
twisted right ankle in May 1965, and the veteran did not file 
a notice of disagreement.  At that time, review of the 
service treatment records showed that he was seen in 
September 1962 for a twisted right ankle.  He was seen again 
for this condition in October 1963 and in March 1964, chronic 
right ankle sprain was noted.  No right ankle disorder was 
noted upon service separation examination in May 1964.  When 
examined by VA in April 1965, examination was normal.  The 
basis for the denial was that no right ankle disability was 
demonstrated.  

As noted earlier, decisions of the RO are final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2004).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  Effective 
from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. § 3.156(a) and 
3.159(d).  These specific provision are applicable only to 
those claims filed on or after August 29, 2001.  As the 
veteran filed his claim seeking to reopen this claim in May 
2003, the Board has considered these provisions.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for a right ankle 
sprain.  The Board agrees.  

The matter under consideration in this case is whether a 
right ankle disorder was incurred in, or aggravated during 
the veteran's active military service  In order for the claim 
to be reopened, evidence must be presented, or secured, since 
the 1965 determination which is relevant to, and probative 
of, the matter under consideration.  

The evidence associated with the claims file subsequent to 
the RO's 1965 decision includes duplicates of service 
treatment records that were considered at the time of the 
previous denial.  These records are not considered new and/or 
material.  Additional service treatment records from a period 
of ACDUTRA were submitted subsequent to the 1965 denial, but 
while new, the Board does not find that they are material to 
the current claim in that no specific right ankle problem was 
reported nor treated.  Additional records added to the claims 
file include private records and VA treatment records dated 
from 1985 through 2007.  These records essentially reflect 
treatment for other conditions, although it is noted that the 
veteran occasionally reported right ankle pain or a history 
of arthritis of numerous joints, to include the ankle.  For 
example, when seen by VA in May 2000, his complaints included 
joint pain to include the ankles and when seen by VA in 
October 2000, he reported chronic right ankle swelling since 
the military.  A private report from September 2001 reflects 
a past history of arthritis of the ankles.  

The Board finds that the treatment records mentioned above 
may be considered new, in that they were not record when the 
claim was previously denied, they are not material to the 
issue at hand  They are cumulative of prior records which 
reflect that the veteran has right ankle complaints and 
continues to receive treatment for such, on occasion.  These 
records, do not, however, include a nexus to associate 
current right ankle complaints to military service.  
Moreover, no subjective right ankle complaints were included 
in the claims file for approximately 40 years after service 
separation suggesting that there was no chronic right ankle 
disorder incurred in service, or, if currently present, until 
many, many years after service.  

The veteran's statements submitted to the claims file in 
which he reiterated his contention that he had a right ankle 
disorder of service origin are not new and material as this 
contention was considered at the time of the previous denial 
in 1965.  

The veteran's claim for service connection for a right ankle 
disorder is not reopened.  

Entitlement to service connection for glaucoma, right knee 
arthritis, CAD, a psychiatric/nerve disorder, and benign 
prostatic hypertrophy. 

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007);  38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as CAD 
and/or arthritis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309  (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background

The service treatment records are negative for complaints of, 
or treatment for, glaucoma, right knee injury, or problems 
associated with the heart or prostate.  Moreover, they do not 
show psychiatric complaints.  None of these disabilities were 
noted at time of service separation in 1964 or on ACDUTRA 
service records dated in 1966.  

Post service records include a private physician's notation 
in 1997 that the veteran had had glaucoma since 1991.  
Private records from 2007 show that he continues to be seen 
for this condition.  As to his right knee, the veteran has 
long reported arthritis of various joints.  The record 
includes VA notations in the late 1990s of bilateral knee 
pain and in May 2000, osteoarthritis of the knees was noted.  
Additional private records dated through 2007 show that he 
continues to be seen on occasion for joint complaints.  

The record shows that when the veteran underwent a private 
electrocardiogram in October 1991, left ventricular 
hypertrophy was noted.  When seen at a private facility in 
December 2000, there was a several day history of dyspnea 
with a diagnosis of severe aortic insufficiency, moderately 
severe mitral regurgitation, and severe tricuspid 
regurgitation.  In September 2001, severe valvular disease, 
congestive hart failure secondary to valvular disease, and 
single vessel CAD was diagnosed.  The veteran underwent 
aortic valve replacement in October 2001 due to his heart 
conditions.  Subsequently dated records essentially reflect 
treatment for other conditions although the veteran's 
cardiovascular history is often noted.  

Post service records are essentially negative for psychiatric 
complaints, although they occasionally reference psychiatric 
complaints.  Specifically, it is noted that when seen in 
1986, he was experiencing tension and anxiety.  In November 
1990 he was slightly nervous.  In August 1994 that the 
veteran was anxious and had "bad nerves."  A lay statement 
from 1992 attested to the fact that his nerves were worse. At 
the 1996 personal hearing, the veteran requested that the 
hearing officer note that he had "nerves."  When seen at a 
private facility in February 1995, he complained of anxiety 
and in 2001, a past history of mild anxiety was noted.  
Subsequently dated records do not include a diagnosis of a 
chronic psychiatric disorder.  

As to the veteran's claim for service connection for benign 
prostatic hypertrophy, it is noted that he was initially 
diagnosed with prostatitis in September 1993.  This condition 
was again assessed in 1994.  VA records dated in October 2000 
included a notation of a 4-5 year history of benign prostatic 
hypertrophy.  This history was noted upon private records in 
December 2000.  The history of this condition continues to be 
noted on various records dated through 2007.  

Analysis

Service connection for glaucoma, right knee arthritis, CAD, a 
psychiatric disorder (claimed as nerves), and benign 
prostatic hypertrophy (claimed as prostate condition) is 
denied.  The basis for denial of each of these claims is the 
same.  Although he currently suffers from these conditions, 
there is no probative, competent, medical evidence in the 
claims file whish reflects that these conditions are of 
service origin.  None of these conditions were shown until 
many, many years after service.  And, no medical personnel 
have indicated that there is causal connection between any of 
these conditions and the veteran's military service from so 
many years earlier.  

The veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claims.  


ORDER

New and material evidence having not been received, the 
veteran's request to reopen the claim of entitlement to 
service connection for a left knee disorder is denied.  

New and material evidence having not been received, the 
veteran's request to reopen the claim of entitlement to 
service connection for arthritis of the shoulders is denied.  

New and material evidence having not been received, the 
veteran's request to reopen the claim of entitlement to 
service connection for residuals of a right ankle sprain is 
denied.  

Service connection for glaucoma is denied.  

Service connection for right knee arthritis is denied.  

Service connection for CAD with aortic insufficiency is 
denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for benign prostatic hypertrophy is 
denied.  

REMAND

As to the issues of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for HTN and whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for residuals of frostbite to the feet, additional 
development is necessary.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran filed to reopen his claims for service connection 
for HTN and residuals of frostbite of the feet in May 2003.  
A February 2004 notice letter sent by the RO noted that these 
claims had been previously denied and informed the veteran of 
the need to submit new and material evidence.  There was no 
discussion of the bases on which his prior claim were denied.  
(It is noted that the Court has required the Board to remand 
other new and material issues on appeal during the appeals 
process for proper notification.)  Thus, we will do the same 
here.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send appropriate 
letters to the veteran and his counsel to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, its implementing regulations, and 
the Court's recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
this appeal.  The letter to the veteran 
should specifically include the basis of 
the original denials as to service 
connection for HTN and residuals of 
frostbite to the feet.  

2.  If any other medical records are 
identified by the veteran or his counsel 
as part of this development, they should 
be sought and obtained by the RO to the 
extent possible.  Copies of all 
correspondence related to obtaining 
medical records should be associated with 
the claims file.

3.  Then, as appropriate, the RO should 
readjudicate the veteran's claims as to 
whether new and material evidence has 
been received to reopen claims of 
entitlement to service connection for HTN 
and frostbite of the feet, considering 
all evidence submitted since the reopened 
claim.  This should include consideration 
of evidence recently added to the record.  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, and a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford due process; 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


